Case 2:17-cv-11910-MAG-DRG ECF No. 457-73 filed 10/23/18   PageID.12127   Page 1 of
                                      10




          EXHIBIT 13
           Redacted per Court's Order ECF 338
Case 2:17-cv-11910-MAG-DRG ECF No. 457-73 filed 10/23/18   PageID.12128   Page 2 of
                                      10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-73 filed 10/23/18   PageID.12129   Page 3 of
                                      10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-73 filed 10/23/18   PageID.12130   Page 4 of
                                      10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-73 filed 10/23/18   PageID.12131   Page 5 of
                                      10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-73 filed 10/23/18   PageID.12132   Page 6 of
                                      10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-73 filed 10/23/18   PageID.12133   Page 7 of
                                      10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-73 filed 10/23/18   PageID.12134   Page 8 of
                                      10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-73 filed 10/23/18   PageID.12135   Page 9 of
                                      10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-73 filed 10/23/18   PageID.12136   Page 10
                                    of 10
